UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6216


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TROY DEAN BUSH,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:03-cr-00037-RLV-14)


Submitted:   July 31, 2012                 Decided:   August 3, 2012


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Dean Bush, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina; Gretchen C.F.
Shappert, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Troy    Dean   Bush   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s order and

deny Bush’s motion for transcripts at government expense.                 We

dispense     with   oral    argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                       2